                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

MARY ANN (SHAW) NAWROCKI,

        Plaintiff,
                                                  Case No. 18-cv-1065-jdp
   v.

KRISTEN RINDFLEISCH,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case.




        s/                                              2/21/2020
        Peter Oppeneer, Clerk of Court                     Date
